                                                                                                      ~--------··--····-··-·---····---
      , -.
                                                                                                                 FILED
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                         UNITED STATES DISTRICT COUR                                     CLERK, U.S rns1·;.:11r:T COURT
                                                                                                       SOUTHERN 01SH('C' \JF C ~1..1.:0F<NIA
                                               SOUTHERN DISTRICT OF CALIFORNIA                         BY                          .-.~ DUTY
                 UNITED sTATEs oF AMERICA                             JUDGMENT IN A CRIMINAL c ~ ··--·-···
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November 1, 1987)
                                    V.
                      JEFFREY JOHNSON (1)
                                                                         Case Number:          3:13-CR-07076-JAH

                                                                      Jami L Ferrara
                                                                      Defendant's Attorney
REGISTRATION NO.                    62659-208
•-
THE DEFENDANT:
IZI      admitted guilt to violation of allegation(s) No.     2,3,4

D        was found guilty in violation of allegation(s) No.
                                                              ------------- after denial of guilty.
Accordin~ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                     Nature of Violation
                                      nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime
                  2                   Control Act)
                  3                   nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                      Act)
                  4                   nv8, Failure to be truthful and/or follow instructions




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      September 23.          2019


                                                                         N. JOHN A. HOUSTON
                                                                          ITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                JEFFREY JOHNSON (I)                                                      Judgment - Page 2 of2
CASE NUMBER:              3:13-CR-07076-JAH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   5 months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at
                  --------- A.M.                              on
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ----------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                  3: 13-CR-07076-JAH
